REQUESTED BY: Senator Jerome Warner District No. 25 Box 100A Waverly, Nebraska 68462
Dear Senator Warner:
You have inquired concerning the legality of a semitrailer which is towed by a farm tractor, and whether or not such a combination may operate on our road system without a license. We conclude that the operation of such a combination on a public highway is not permitted under current law. A farm tractor is defined in Neb.Rev.Stat. § 39-602(25) (Supp. 1980): `Farm tractor shall mean every motor vehicle designed and used primarily as a farm implement for drawing plows, mowing machines, and other implements of husbandry.' Implements of husbandry are defined in subsection 35 as: `. . . every vehicle designed and adapted exclusively for agricultural, horticultural, or livestock-raising operations or for lifting or carrying an implement of husbandry and in either case usually primarily used off of any highway;' It is obvious that a semitrailer does not fall within the purview of the definition of an implement of husbandry.
A farm tractor is specifically exempted from the definition of motor vehicles in Neb.Rev.Stat. § 60-301(3) (Supp. 1980). Therefore, it is not included within the category of vehicles required to be registered pursuant to Neb.Rev.Stat. § 60-302 (Reissue 1978). It may be operated casually on the highways of this state if that operation is incidental to its use as a farm implement. It is clear from the various statutory references that the classification of a farm tractor as a farm implement is dependent upon its use in connection with agricultural operations. Further, both farm tractors and implements of husbandry are designed for useoff of any highway. The exemption from registration for farm tractors and implements of husbandry is in recognition of the fact that these vehicles are used primarily in connection with farming operations. As such their occasional and infrequent operation on a highway is incidental to their primary use.
On the other hand, a semitrailer is required to be registered and is designed for the transportation of persons or property and is to be drawn by a motor vehicle. Neb.Rev.Stat. §§ 39-602(89) and 60-301(5) (Supp. 1980). Although not specifically stated, it is implicit that a semitrailer be drawn by a motor vehicle required to be licensed and registered. In that farm tractors are not designed to be operated on highways and not required to be registered, it logically follows that they may not legitimately be used as a power unit on a public highway in combination with a semitrailer.
Sincerely, PAUL L. DOUGLAS Attorney General Ruth Anne E. Galter Assistant Attorney General